Approved:                                                                     ORIGINAL
                     Assistant United States Attorney

Before:              THE HONORABLE BARBARA C. MOSES

                                                                     GS7j 4: o, .
                     United States Magistrate Judge
                                                            yft
                 --- ---- -l
                     Southern District of New
                                                             ~~ ~             : ·:':. .
 UNITED STATES OF AMERICA                                         SEALED
                                                                  COMPLAINT
                 - v.   -
                                                                  Violation of
 REMY CK LIZ,                                                     21 u.s.c. § 846

                                     Defendant.                   COUNTY OF OFFENSE:
                                                                  NEW YORK
 -   -   -   -   -   - - -   -   -        -   - -   -   x

SOUTHERN DISTRICT OF NEW YORK,                      SS.:


          DAVID CHENG, being duly sworn, deposes and says that
he is a Special Agent with the Department of Homeland Security,
Homeland Security Investigation ("DHS-HSI"), and charges as
follows:

                                             COUNT ONE
                                       (Narcotics Conspiracy)

     1.   From at least in or about May 2018 through at least in
or about April 2019, in the Southern District of New York and
elsewhere, REMYCK LIZ, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

     2.   It was a part and object of the conspiracy that REMYCK
LIZ, the defendant, and others known and unknown, would and did
distribute and possess with intent to distribute a controlled
substance, in violation of Title 21, United States Code, Section
841 (a) (1).

     3.   The controlled substance that REMYCK LIZ, the
defendant, conspired to distribute and possess with intent to
distribute was 100 grams and more of mixtures and substances
containing a detectable amount of heroin, in violation of
Title 21, United States Code, Section 841(b) (1) (B).
           (Title 21, United States Code, Section 846.)

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with DHS-HSI.  I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses and others, as well as my
examination of reports and records.  Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise ipdicated.

     5.   Based on my participation in this investigation, my
conversations with law enforcement officers including a
particular undercover officer ("UC-1") from the New York City
Police Department ("NYPD"), and my review of NYPD reports, I
have learned, among other things, the following:

             a.  On or about May 30, 2018, a co-conspirator not
named as a defendant herein ("CC-1") provided UC-1 with the
telephone number of an individual CC-1 referred to as "Rem"
(the "Rem Telephone Number"), and told CC-1, in substance and in
part, that "Rem" was a drug dealer.

             b.   Based on my review of an exchange between CC-1
and UC-1 on or about May 30, 2018, I have learned, in substance
and in part, the following:

                  i.     cc-1 informed UC-1, in part: "I also
got a dde named rem."

                 ii.     UC-1 responded, in part: "Rem his stuff
good?" Based on my training and experience, and discussions
with UC-1 and other law enforcement officers involved in the
investigation, I understand that UC-1 was inquiring as to the
quality of the narcotics that "Rem" would be supplying.

                iii.     CC-1 responded, in part: "Yes.   He is
[another co-conspirator's] supplier."




                                2
                  iv.    UC-1 asked if CC-1 required a "tip,"
i.e., a cash payment to CC-1 for the referral.  CC-1 responded,
in part, "Yes."

                  v.     After UC-1 provided a tip, CC-1
provided the Rem Telephone Number to UC-1 and then stated, in
part: "And ur all set n vouched for." Based on my training and
experience, and involvement in this investigation, I understand
that CC-1, in exchange for the tip, had "vouched" for UC-1 with
"Rem," i.e., provided assurances to "Rem" that UC-1 was a
legitimate buyer.

             c.   Based on my review of text messages exchanged
between UC-1 and the Rem Telephone Number, I have learned, in
substance in part the following:

                  i.     On or about May 30, 2018,, approximately
four minutes after the above exchange, UC-1 received a message
from the Rem Telephone Number, which stated, in part: "Hey waz
up .   . is [CC-l's] friend remy" - which, based upon the
context of the exchange and the facts set forth above, I believe
to be the same individual identified by CC-1 as "Rem."

                 ii.     UC-1 then responded, in part: "He [CC-
1) told me to holla at u when I need something. Getting my $$
right now."

                 iii.     UC-1 and "Rem" again communicated on or
about June 4, 2018 through on or about June 5, 2018, and agreed
to meet on or about June 5, 2018, at a location in Brooklyn, New
York (the "Location") so that "Rem" could sell UC-1 narcotics.
UC-1 requested to buy "5 buns," referring to five bundles of
heroin, 1 which "Rem" agreed to sell for $360.

             d.   On or about June 5, 2018, UC-1 met with an
individual subsequently identified as REMYCK LIZ, the defendant,    2

at the Location. During the meeting, which was recorded, UC-1
purchased from "Rem" approximately 50 glassines - approximately
1.904 grams - of a substance that, in later laboratory testing,
tested positive for the presence of heroin, in exchange for
$360.


1 A bundle is a term used in narcotics trafficking to refer to a
set of ten glassines. A glassine is a small wax paper envelope
typically containing approximately .1 grams of heroin.
2 Shortly after the meeting, UC-1 was shown a photograph of
REMYCK LIZ, the defendant. UC-1 identified LIZ as "Rem"-i.e.,
the individual who sold UC-1 narcotics on June 5 1 2018.
                                3
             e.   On at least 11 other occasions between on or
about June 12, 2018 and in or about April 2019, UC-1 made
additional purchases of heroin from LIZ (the "Controlled Buys").
On or about March 28, 2019, UC-1 purchased from LIZ
approximately 30 grams of a substance that later tested positive
for the presence of heroin in exchange for $2,040 ·at the
intersection of Madison Avenue and.East 36th Street in New York,
New York.

             f.     Each of the Controlled Buys was conducted in a
similar manner: UC-1 called LIZ, and, during the call, UC-1 and
LIZ agreed on the quantity and price of the heroin to be sold
and arranged a time and place to meet for the sale; UC-1 and LIZ
then met at the pre-arranged location and conducted the heroin
transaction.    In total, LIZ sold to UC-1 approximately 155 grams
of substances that later tested positive for the presence of
heroin.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of REMYCK LIZ, and that he be
imprisoned or bailed, as the case may be.



                       CZ:~
                         Special Agent, DHS-HSI




                         JUDGE
                         YORK




                                 4
